DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 - 22, 24-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Oose (JP 2006330282 A) in view of Asahi (United States Patent Application Publication 2005/0157366 A1).
With respect to claims 10 and 24,  Oose discloses a projector comprising: an illumination device (see fig.3), comprising: a first light source (2)  configured to emit first light of a first wavelength band; a second light modulator (see 17 RGB) configured to modulate illumination light from the illumination device to generate a projection image on a basis of an image signal, the illumination, a second light source  ( 1) configured to emit second light of a second wavelength band; an integrator optical system including a first fly-eye (6a) lens configured such that the second light from the second light source enters, the integrator optical system being configured to generate illumination light for the illumination target, second modulator (17RGB),  and on a basis of the second light from the second light source; and a multiplexing optical system (5) including a multiplexing mirror at least in part configured to reflect or transmit incident light on a basis of a wavelength of the incident light, the multiplexing optical system (5) being configured to multiplex the second light (1) having entered the first fly-eye lens (6a) and using at least the multiplexing mirror (5), in an optical path between the first fly-eye lens (6a) and the illumination target, the second spatial light  modulator (see 17RGB).
But Oose does not disclose a first spatial light modulator configured such that the first light from the first light source enters and the first light having been modulated by the first spatial light modulator and the integrator generating illumination light for the second spatial light modulator on a basis of the first light having been modulated by the first spatial light modulator.
Asahi discloses a first spatial light modulator (see 30) configured such that the first light from the first light source enters and the first light having been modulated by the first spatial light modulator.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oose with the teaching of Asahi so that a first spatial light modulator configured such that a first spatial light modulator configured such that the first light from the first light source enters and the first light having been modulated by the first spatial light modulator and the integrator generating illumination light for the second spatial light modulator on a basis of the first light having been modulated by the first spatial light modulator to enhance the dynamic range of the projection system.


With respect to claim  11, Oose in view of Asahi discloses the illumination device according to claim 10, Oose discloses wherein the illumination target comprises a second spatial light modulator (17 RGB) configured to modulate the illumination light to generate a projection image.

With respect to claims  12 and 25, Oose in view of Asahi discloses the illumination device and projector according to claim 11 and 24 respectively, Oose discloses wherein the second spatial light modulator includes a liquid crystal panel (see 17RGB) configured to modulate the illumination light to generate the projection image.


With respect to claims 13 and 26, Oose in view of view Asahi discloses the illumination device and projector according to claims 12 and 26 respectively, Oose discloses wherein the integrator optical system further includes a polarization conversion element (8 in fig.3) disposed between the multiplexing mirror (5) and the illumination target (see 17 RGB), the second spatial modulator.


With respect to claims 14, Oose in view of Asahi discloses the illumination device according to claim 10, Oose discloses wherein the multiplexing mirror (5) is disposed in the optical path between the first fly-eye lens (6a) and the illumination target (see 17RGB).

With respect to claim  15, Oose in view of Asahi discloses the illumination device according to claim 14, Oose in combination with Asahi discloses  wherein the multiplexing optical system further includes a multiplexing lens (see 6B) that causes the first light having been modulated by the first spatial light modulator (as taught by Asahi) to enter the optical path between the first fly-eye lens in the integrator optical system and the illumination target (see 17RGB).

With respect to claim  16, Oose in view of Asahi discloses the illumination device according to claim 10, Oose discloses  wherein the multiplexing mirror (5) includes at least one reflection part configured to reflect the first light (2) having been modulated by the first spatial light modulator.

With respect to claim  17, Oose in view of Asahi discloses the illumination device according to claim 16, Oose discloses wherein the reflection part (5) in the multiplexing mirror has a reflective function for the first wavelength band (see the reflection of the light of 2)and has a transmissive function for at least part of the second wavelength band (see the transmission of the light of 1).

With respect to claim  18, Oose in view of Asahi discloses the illumination device according to claim 10, Oose in combination with  Asahi discloses wherein the integrator optical system further includes a second fly-eye lens (7) paired with the first fly-eye lens (6A), and the multiplexing optical system is configured to multiplex the second light having entered the first fly-eye lens and the first light having been modulated by the first spatial light modulator (see the operation of Asahi), in an optical path between the first fly-eye lens and the second fly-eye lens.

With respect to claim  19, Oose in view of Asahi discloses the illumination device according to claim 10, Oose in combination with Asahi discloses wherein the integrator optical system further includes a second fly-eye lens (7) paired with the first fly-eye lens (6A), the second fly-eye lens is disposed between the first fly-eye lens and the illumination target (see the configuration of fig.3), and the multiplexing optical system is configured to multiplex the second light having entered the first fly-eye lens and the first light having been modulated by the first spatial light modulator (see the operation of Asahi), in an optical path between the second fly-eye lens and the illumination target.

With respect to claim  20, Oose in view of Asahi discloses the illumination device according to claim 19, but Oose does not disclose wherein the multiplexing optical system includes a pair of multiplexing fly-eye lenses configured to cause the first light having been modulated by the first spatial light modulator to enter the optical path between the second fly-eye lens in the integrator optical system and the illumination target.
Asahi discloses the multiplexing optical system includes a pair of multiplexing fly-eye lenses (see 32a and 32b) configured to cause the first light having been modulated by the first spatial light modulator to enter the optical path.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oose in view of Asahi with the teaching Asahi so that the multiplexing optical system includes a pair of multiplexing fly-eye lenses configured to cause the first light having been modulated by the first spatial light modulator to enter the optical path between the second fly-eye lens in the integrator optical system and the illumination target to enhance the uniformity of the light.


With respect to claim  21, Oose in view of Asahi discloses the illumination device according to claim 19, Oose in combination with Asahi discloses wherein the integrator optical system (7, 8 and 6a) further includes a polarization conversion element (see 8) disposed between the second fly-eye lens and the illumination target (see 17RGB), and wherein the multiplexing optical system is configured to multiplex the second light having entered the first fly-eye lens and the first light having been modulated by the first spatial light modulator (see the operation of Asahi), in an optical path between the second fly-eye lens and the polarization conversion element.

With respect to claim  22, Oose in view of Asahi discloses  the illumination device according to claim 19, Oose in combination with Asahi wherein the integrator optical system further includes a polarization conversion element (8) disposed between the second fly-eye lens and the illumination target (see 17RGB), and wherein the multiplexing optical system is configured to multiplex the second light having entered the first fly-eye lens and the first light having been modulated by the first spatial light modulator (see the operation of Asahi), in an optical path between the polarization conversion element and the illumination target.

With respect to claim  28, Oose in view of Asahi discloses the projector according to claim 24, Oose discloses further comprising a projection optical system (see 20 in fig.3) configured to project the projection image generated by the second spatial light modulator onto a projection plane.

With respect to claim  29, Oose in view of Asahi discloses the projector according to claim 24, Oose in combination with Asahi teaches wherein the first spatial light modulator (see the operation of 30 in Asahi) is configured to modulate the first light from the first light source on a basis of a signal of a high luminance region included in the image signal.

Allowable Subject Matter
Claims 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882